     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.525 Page 1 of 12



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 SABRINA FEVE
   MELANIE PIERSON
 3 ROBERT CIAFFA
   Assistant U.S. Attorneys
 4 California Bar Nos. 226590, 112520, 179432
   Office of the U.S. Attorney
 5 880 Front Street, Room 6293
   San Diego, CA 92101
 6 Tel: (619) 546-7748
   Email: robert.ciaffa@usdoj.gov
 7
   Attorneys for the United States
 8
 9                             UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12     UNITED STATES OF AMERICA,               Case No. 18-CR-4683-GPC

13                Plaintiff,
14                                             UNITED STATES’ RESPONSE IN
            v.                                 OPPOSITION TO DEFENDANTS’
15                                             MOTION TO DISMISS COUNTS 6-10
                                               AND COUNT 1
16     JACOB BYCHAK, ET AL.,
                                               Date: April 19, 2019
17                Defendants.                  Time: 1:00 p.m.
18
19
20         The United States of America, by and through its counsel, Robert S. Brewer, Jr.,
21 United States Attorney, and Sabrina Feve, Melanie Pierson and Robert Ciaffa, Assistant
22 United States Attorneys, files this Response in Opposition to Defendants’ Motion to
23 Dismiss Counts 6-10 and Count 1 [Dkt. #69].
24                                               I.
25                                    THE INDICTMENT
26         All defendants are charged in each count of a ten-count indictment and in several
27 allegations of criminal forfeiture, as follows:
28
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.526 Page 2 of 12



 1         Count 1: Conspiracy to commit offenses against the United States, specifically, wire
 2 fraud (18 U.S.C. § 1343) and electronic mail fraud (18 U.S.C. § 1037(a)(5) and (b)(2)(C)),
 3 in violation of 18 U.S.C. § 371;
 4         Counts 2 – 5: Wire fraud, in violation of 18 U.S.C. § 1343;
 5         Counts 6 – 10: Electronic mail fraud, in violation of 18 U.S.C. § 1037(a)(5) and
 6 (b)(2)(C), and 18 U.S.C. § 2; and
 7         Criminal Forfeiture: Proceeds of and property involved in the conspiracy, pursuant
 8 to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1) and 1037(c), and 28 U.S.C. § 2461(c); proceeds of
 9 the wire fraud, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. 2461(c); and proceeds
10 of the electronic mail fraud, pursuant to 18 U.S.C. § 1037(c).
11         According to the indictment, the charges stem from the defendants’ fraudulent
12 acquisition and use of Internet Protocol (IP) addresses, which were registered to someone
13 else, to send commercial email. See Indictment, Count 1, “Manner and Means.”
14                                               II.
15              DEFENDANTS’ MOTION TO DISMISS SHOULD BE DENIED
16         Defendants claim that this Court must dismiss Counts 6 through 10 of the indictment
17 charging electronic mail fraud because: 1) Section 1037(a)(5) is unconstitutionally vague,
18 both on its face and as applied to them; and 2) Counts 6 through 10 fail to state an offense.
19 They also claim that this Court must dismiss Count 1 of the indictment, which alleges a
20 conspiracy to commit electronic mail fraud and wire fraud. These allegations are meritless,
21 and should be rejected.
22         A.    This Motion is Premature and Should Be Denied Without Prejudice
23         In cases that do not implicate First Amendment freedoms, federal courts should “not
24 consider whether a statute is unconstitutional on its face,” but rather, should consider only
25 “whether the statute is impermissibly vague in the circumstances of this case.’” United
26 States v. Rodriguez, 360 F.3d 949, 953 (9th Cir. 2004) (emphasis in original), citing United
27 States v. Purdy, 264 F.3d 809, 811 (9th Cir. 2004); United States v. Ocegueda, 564 F.2d
28 1363, 1365 (9th Cir. 1977) (“It is now established, however, that in cases not involving
                                                 2
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.527 Page 3 of 12



 1 First Amendment claims a court may only consider a vagueness challenge on the facts of
 2 the case before it.”), citing United States v. Mazurie, 419 U.S. 544, 550 (1975).
 3         The question of whether Section 1037 regulates speech protected under the First
 4 Amendment is unclear, and the defendants correctly note that the Ninth Circuit has
 5 affirmatively chosen not to decide it. United States v. Kilbride, 584 F.3d 1240, 1258 (9th
 6 Cir. 2009) (“We need not determine whether § 1037 regulates protected speech, thereby
 7 permitting defendants’ facial vagueness challenge, as in any case Defendants’ challenge
 8 would be unsuccessful.”). A reasonable argument may be made, however, that Section
 9 1037 does not regulate protected speech, but rather, fraudulent conduct as alleged in this
10 case. See United States v. Simpson, 741 F.3d 539, 550-51 (5th Cir. 2014) (sending
11 commercial email with intent to deceive or mislead recipients or ISPs as to origin of
12 message, in violation of 1037(a)(2), not protected by First Amendment). Thus, defendants’
13 facial vagueness challenge can be denied without prejudice.
14         With respect to defendants' challenge to the statute as applied to their conduct, this
15 too is premature. In order to determine whether a statute is unconstitutionally vague in a
16 particular case, “it must be clear what the defendant did.” United States v. Ford, 2016 WL
17 4443171 at *14 (D. Ore. 2016). In other words, this motion must wait “until the facts have
18 been established by evidence introduced at trial and the fact-finder has had an opportunity
19 to weigh in.” Id., citing United States v. Reed, 114 F.3d 1067 (10th Cir. 1997) (error to rule
20 on vagueness motion before trial), and United States v. Reyes, 2007 WL 831808 at n.1
21 (N.D. Cal. 2007) (vagueness challenge must await presentation of evidence at trial;
22 “Without reference to any proof of what Defendants’ conduct actually was, however, it is
23 impossible to determine whether the statute provided sufficient notice that it prohibited the
24 scheme of conduct in which they actually engaged.”). Thus, defendants' vagueness
25 challenge to the statute as applied to them should also be denied without prejudice.
26         If, however, this Court finds that defendants’ motion is not premature, it should be
27 denied on the merits as explained below.
28
                                                  3
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.528 Page 4 of 12



 1          B.     The Statute Involved: 18 U.S.C. § 1037 – Electronic Mail Fraud
 2          Counts 6 through 10 allege violations of Title 18, United States Code, Section
 3 1037(a)(5). That statute provides as follows:
 4          Whoever, in or affecting interstate or foreign commerce, knowingly… falsely
            represents oneself to be the registrant or the legitimate successor in interest
 5          the registrant of 5 or more Internet Protocol addresses, and intentionally
            initiates the transmission of multiple commercial electronic mail messages
 6          from such addresses, or conspires to do so…
 7
      is guilty of a felony. Pursuant to Section 1037(b)(2)(C), the punishment for the offense is
 8
      imprisonment for not more than 3 years and/or a fine under Title 18, if, as alleged in this
 9
      case, the volume of electronic mail messages transmitted in furtherance of the offense
10
      exceeded 2,500 during any 24-hour period, 25,000 during any 30-day period or 250,000
11
      during any one-year period.
12
            C.     Legislative History
13
            Section 1037 was enacted as part of the “Controlling the Assault of Non-Solicited
14
      Pornography and Marketing Act of 2003” (CAN-SPAM Act), Pub.L. No. 108-187, Dec.
15
      16, 2003, 117 Stat. 2699. Its civil penalties were codified at 15 U.S.C. §§ 7701 et seq., and
16
      its criminal penalties were codified at 18 U.S.C. § 1037. The Act “does not ban spam
17
      outright, but rather provides a code of conduct to regulate commercial e-mail messaging
18
      practices.” Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047–48 (9th Cir. 2009).
19
             In enacting this law, Congress made several findings about commercial electronic
20
      mail, including the following:
21
            (3) The receipt of unsolicited commercial electronic mail may result in costs
22          to recipients who cannot refuse to accept such mail and who incur costs for
            the storage of such mail, or for the time spent accessing, reviewing, and
23          discarding such mail, or for both.
            ...
24
            (6) The growth in unsolicited commercial electronic mail imposes significant
25          monetary costs on providers of Internet access services, businesses, and
            educational and nonprofit institutions that carry and receive such mail . . .
26
            and
27
            (7) Many senders of unsolicited commercial electronic mail purposefully
28          disguise the source of such mail.
                                                   4
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.529 Page 5 of 12



 1
      15 U.S.C. § 7701(a), “Findings.” On the basis of those and other findings, Congress
 2
      determined:
 3
            (1) There is a substantial government interest in regulation of commercial
 4          electronic mail on a nationwide basis;
 5          (2) Senders of commercial electronic mail should not mislead recipients as to
            the source or content of such mail; and
 6
            (3) Recipients of commercial electronic mail have a right to decline to receive
 7          additional commercial electronic mail from the same source.
 8
      15 U.S.C. § 7701(b), “Congressional Determination of Public Policy.”
 9
            Congress also recognized the particular problem posed by senders of spam who
10
      disguise or falsify header, domain, and registration information to avoid being identified:
11
            Compounding these problems is the fact that nearly all spam being sent today
12          is considered untraceable back to its original source without extensive and
            costly investigation. Although many ISPs try to locate spammers in order to
13          shut down their operations, spammers can rather easily disguise their
            whereabouts, quickly move to other ISPs, or set up websites at new domains
14          in order to avoid being caught.
15 S. REP. 108-102 at *4, 2004 U.S.C.C.A.N. 2348, 2351.
16       With this backdrop, it is clear that Congress intended to prohibit the sending of
17 commercial email under false and fraudulent pretenses, where the senders of such email
18 deliberately hide or falsify their identities. The statute in this case, section 1037(a)(5),
19 seeks to do just that, by prohibiting spammers from “hijacking” IP addresses belonging to
20 someone else in order to disguise their true identities and make it appear that the email is
21 not coming from them.
22       D.    Legal Standards to Be Applied
23          In seeking to have an act of Congress declared unconstitutionally vague, defendants
24 face an uphill battle. Indeed, the Supreme Court, in rejecting a void-for-vagueness
25 argument, held that there is a “strong presumptive validity that attaches to an Act of
26 Congress,” and “we have consistently sought an interpretation which supports the
27 constitutionality of legislation.” United States v. National Dairy Products Corp., 372 U.S.
28 29, 32 (1963). The Ninth Circuit, citing National Dairy Products, agrees. United States
                                                   5
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.530 Page 6 of 12



 1 v. Harris, 185 F.3d 999, 1003 (9th Cir. 1999) (“The presumption is that a statute is
 2 constitutional.”).
 3         The Ninth Circuit has looked at Section 1037 before, and has articulated the well-
 4 established legal standards for analyzing a void-for-vagueness claim. In rejecting a
 5 challenge to different subsections of Section 1037, the Ninth Circuit held that a statute is
 6 unconstitutionally vague on its face “if it ‘fails to provide a person of ordinary intelligence
 7 fair notice of what is prohibited, or is so standardless that it authorizes or encourages
 8 seriously discriminatory enforcement.’” United States v. Kilbride, 584 F.3d at 1257,
 9 quoting United States v. Williams, 553 U.S. 285 (2008). A statute is unconstitutionally
10 vague as applied “if it failed to put a defendant on notice that his conduct was criminal.”
11 Id., citing United States v. Purdy, 264 F.3d 809, 811 (9th Cir. 2001).
12         In other words, “[v]oid for vagueness simply means that criminal responsibility
13 should not attach where one could not reasonably understand that his contemplated conduct
14 is proscribed.” United States v. National Dairy Products Corp., 372 U.S. at 32-33. A
15 statute will “meet the requirement of ‘certainty required by the Constitution if its language
16 conveys sufficiently definite warning as to the proscribed conduct when measured by
17 common understanding and practices.’” Panther v. Hames, 991 F.2d 576, 578 (9th Cir.
18 1993), citing Turf Center, Inc. v. United States, 325 F.2d 793, 795 (9th Cir. 1963).
19         E.    Section 1037(a)(5) is Not Vague on Its Face
20         The defendants claim that the terms “registrant,” “legitimate successor in interest,”
21 and “falsely represent” are unconstitutionally vague. They cite no caselaw in which similar
22 language has been examined, and simply hypothesize various scenarios which, in their
23 opinion, “leave[] so many questions unanswered.” Def Mot. at p. 7. This is exactly what
24 the Supreme Court said not to do. United States v. National Dairy Products Corp., 372
25 U.S. at 32 (“The delicate power of pronouncing an Act of Congress unconstitutional is not
26 to be exercised with reference to hypothetical cases”).
27         Although the three terms complained of are not defined in the statute, they do have
28 an “ordinary, contemporary common meaning.” United States v. Kilbride, 584 F.3d at
                                                  6
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.531 Page 7 of 12



 1 1257, citing United States v. W.R. Grace, 504 F.3d 745, 755 (9th Cir. 2007). Particularly
 2 in the context of the crimes charged in the indictment and the terms’ common meaning,
 3 there is nothing vague about what is prohibited.
 4         The term “registrant” is defined as “one that registers or is registered.” Merriam-
 5 Webster, https://www.merriam-webster.com (Mar. 21, 2019). In turn, to “register” means
 6 “to make or secure official entry of in a register;” and a “register” is “a written record
 7 containing regular entries of items or details,” or “a book or system of public records.” Id.
 8         The term “successor in interest” is defined as “a successor to another's interest in
 9 property,” and “especially : a successor in ownership of a business that is carried on and
10 controlled substantially as it was before the transfer.” The term “legitimate” is defined as
11 “being exactly as purposed : neither spurious nor false,” and “accordant with law or with
12 established legal forms and requirements.” Id.
13         The term “represent” is defined as “to act the part or role of.” The term “falsely”
14 means “intentionally untrue,” “adjusted or made so as to deceive,” and “intended or
15 intending to mislead.” Id.
16         Thus, taken together, the crime of falsely representing oneself to be the registrant of
17 an IP address (or legitimate successor in interest to the registrant), can be understood to
18 mean only one thing: intentionally and deceptively impersonating the registrant of an IP
19 address, or the person to whom the registrant legitimately transferred it. That is exactly
20 what the defendants did in this case.
21         The terms complained of here are much more precise than those upheld by the Ninth
22 Circuit in Kilbride, supra. There, the defendants were charged with materially falsifying
23 header information and domain registration information, in violation of subsections
24 1037(a)(3) and (a)(4). The statute provided that “materially falsified” means that “it is
25 altered or concealed in a manner that would impair the ability of a recipient of the message,
26 . . . to identify, locate, or respond to a person who initiated the electronic mail message . .
27 .” 18 U.S.C. § 1037(d)(2). The Ninth Circuit held that the terms challenged by the
28 defendants, “material falsification,” “altered or concealed,” and “impair,” were not
                                                  7
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.532 Page 8 of 12



 1 unconstitutionally vague and had a “clear meaning not open to wholly subjective
 2 interpretation.” United States v. Kilbride, 584 F.3d at 1258. See also United States v.
 3 Twombly, 475 F.Supp.2d 1019, 1021-23 (S.D. Cal. 2007) (same).
 4         Here, by contrast, the terms “registrant,” “legitimate successor in interest,” and
 5 “falsely represent oneself to be the registrant” are hardly vague. They are not descriptive
 6 terms subject to reasonable differences of opinion, questions of degree, or evaluation based
 7 on “the eye of the beholder.” Rather, these terms are quite specific, and leave no doubt as
 8 to their meaning.
 9         Just as there is only one registrant for any vehicle (the person or company whose
10 name appears in the DMV registry), and only one registrant for any piece of real estate (the
11 person or company whose name appears in the County Recorder's registry), and only one
12 registrant for any telephone number (the person or company whose name appears in the
13 phone company’s registry), there is only one registrant for any IP address – the person or
14 company whose name appears in the IP registry. If the registrant sells or transfers the IP
15 address, either alone or as part of a corporate sale or transfer of its assets, there is only one
16 legitimate successor in interest -- the buyer who bought it, whose name will then be entered
17 as the new registrant of that IP address. Finally, falsely representing yourself to be
18 registrant, when you are not the registrant, is not a concept subject to any interpretation.
19         Defendants note that the statute does not specify the person to whom the false
20 representation must be made, and that it is, therefore, unconstitutionally vague. This claim
21 falls far short of a valid vagueness challenge, and should be rejected. See e.g., United
22 States v. Tandaric, 152 F.2d 3 (7th Cir. 1945) (defendant convicted of falsely representing
23 himself to be U.S. citizen in job application to private employer; statute not vague, even
24 though no limitation placed upon circumstances under which and persons to whom the
25 false representation made).
26         F.     Section 1037(a)(5) is Not Vague As Applied
27         Defendants’ argument concerning the application of the statute to their conduct
28 reflects a misunderstanding of the facts of this case. Defendants' argument rests primarily
                                                   8
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.533 Page 9 of 12



 1 on their claim that the IP addresses they “hijacked” were not registered to anyone at all.
 2 Mot. at p. 7-8. This is incorrect.
 3         A brief summary of the history of IP address allocation and registration is helpful to
 4 appreciate the fallacy of defendants’ argument. “Each device connected to the global
 5 Internet needs a numeric identifier, an ‘Internet Protocol’ address,” and each IP address
 6 must be unique, that is, “not used by any other device on the network.” Guidance from
 7 ARIN      on   Legal    Aspects   of   the   Transfer   of   Internet   Protocol    Numbers,
 8 https://www.americanbar.org/publications/blt/2013/05/03_edelman.html (May 7, 2018).
 9 The concept of IP uniqueness “is the crux of the value and importance of IP addressing.”
10 Id. “If a network attempted to connect to the Internet using IP addresses already in use by
11 another network, both networks would find their communications unreliable.” Id.
12         IP uniqueness is “assured by the Internet Registry System,” which was first
13 established by the U.S. Government. Id. Prior to 1997, the National Science Foundation
14 (NSF) was responsible for IP number allocation and registration. It performed these
15 functions through its contractor, Network Solutions (NSI). The IP registry, at that time,
16 was called the Network Information Center (also known as InterNIC). In 1997, the
17 Government approved the transfer of its duties and responsibilities from NSF to the
18 American Registry of Internet Numbers (ARIN). Id. (“ARIN carries out duties assigned
19 to it . . . that had previously been performed by the government.”). See also Amendment 7
20 to Cooperative Agreement Between NSI and US Government, Dec. 3, 1997, in which NSF
21 acknowledged transfer of responsibility from Network Solutions to ARIN, copy attached.
22         Thus, ARIN inherited all the duties and responsibilities concerning the allocation
23 and registration of IP addresses, including the Internet Registry, formerly performed by the
24 U.S. government.       The Internet Registry is now called “WhoIs,” and contains the
25 registration information for all IP addresses, regardless of when they were allocated or
26 registered. It is publicly available on the Internet, free of charge, and contains information
27 about every IP address, including the name and address of the registrant.
28
                                                  9
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.534 Page 10 of 12



 1            ARIN specifically recognizes IP addresses that were issued and registered by a
 2 predecessor Internet Registry as “legacy number resources,” and their registrants as
 3 “legacy resource holders”:
 4            A legacy number resource is an IPv4 address or Autonomous System Number
              that was originally issued to the current registrant by an Internet Registry
 5            (InterNIC or its predecessors) prior to the inception of ARIN on 22 December
              1997. A legacy resource holder is any individual or organization that was
 6            directly issued legacy number resources.
 7 Https://www.arin.net/about/corporate/agreements/rsa_faq (Mar. 19, 2019). Importantly,
 8 ARIN still refers to such persons or companies as “the current registrant.” Thus, simply
 9 because an IP address was registered to a particular person or company in a predecessor
10 Internet Registry such as InterNIC, does not mean that the IP address somehow lost its
11 registrant when ARIN inherited the registry from the Government.1
12            ARIN keeps the registry for all IP addresses which contains, among other things, the
13 name of the current registrant and date of registration. ARIN encourages registrants to
14 provide a current point of contact, and specifically notes the danger of allowing such
15 information to become stale:
16            ARIN has increasingly found that registration records that haven't been
              updated have become the prime targets of hijackers and other potential
17            criminals. One common approach is to find these dormant resource,
              organization and POC records, and then try to determine if their associated
18            resources are being used by a viable organization. If it appears that the
              resources aren’t being used or that the registrant is no longer in business, the
19            perpetrators then attempt to emulate the organization so they can take over
              the organization record and its related resources (including persuading ISPs
20            to begin routing those resources).
21 Https://www.arin.net/reference/materials/accuracy (Mar. 19, 2019) (emphasis supplied).
22 That is exactly what happened in this case.
23            Each of the IP address blocks referenced in Counts 6 through 10 was registered to a
24 specific organization or company, and the defendants’ argument to the contrary flies in the
25
26
      1
27       Defendants' reference to Registration Services Agreements (RSAs) and Legacy Registration Services Agreements (LRSAs)
      is irrelevant to whether a person or company is the registrant of an IP address. ARIN offers those who registered their IP
28    addresses in predecessor registries the opportunity to sign up for a plan allowing membership and other services provided by
      ARIN. They have nothing to do with ARIN's responsibility to keep and maintain the IP address registry it acquired in 1997.
                                                                  10
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.535 Page 11 of 12



 1 face of their conduct.2 In order to hijack the IP address blocks, the defendants checked
 2 ARIN’s Internet Registry and tailored their actions to fraudulently impersonate the listed
 3 registrant. Specifically, the defendants created false Letters of Authorization, purportedly
 4 signed by the true registrant, authorizing the use of the IP addresses. They also bought
 5 domain names matching those used by the true registrants in order to send and receive
 6 emails and make it appear that the true registrant was using the IP address. In other words,
 7 the defendants very well understood that the IP address blocks were registered to someone
 8 else, and deliberately tailored their behavior accordingly. If the defendants truly believed
 9 that the IP addresses were not registered to anyone, they would not have gone to such great
10 lengths to falsely impersonate the registrants.
11            For all the above reasons, section 1037(a)(5) is not vague as applied to the defendants
12 in this case.
13            G.       Counts 6-10 Properly State An Offense
14            Defendants claim that Counts 6 through 10 fail to state an offense, not because they
15 do not track the statute, but because they do not allege what the defendants think the statute
16 “should mean.” Mot. at p. 9. This claim is meritless.
17            “In ruling on a pre-trial motion to dismiss an indictment for failure to state an
18 offense, the district court is bound by the four corners of the indictment.” United States v.
19 Boren, 278 F.3d 911, 914 (9th Cir. 2002) (citations omitted). “[T]he court must accept the
20 truth of the allegations in the indictment in analyzing whether a cognizable offense has
21 been charged.” Id. “The indictment either states an offense or it doesn’t. There is no
22 reason to conduct an evidentiary hearing.” Id.
23            Defendants’ claim rests on the same arguments made in their claim to dismiss for
24 vagueness, that is, on the same misunderstanding of the Internet Registry system, the terms
25 of the statute, and their conduct in this case. For the same reasons set forth above, this
26 Court should decline defendants' invitation to “read in” to the statute the various limitations
27
      2
28     The Government provided the defendants with the WhoIs registry showing the true registrant for each of the IP address
      blocks charged in this case.
                                                                  11
     Case 3:18-cr-04683-GPC Document 75 Filed 03/29/19 PageID.536 Page 12 of 12



 1 they suggest. Counts 6 through 10 correctly track the statute, and defendants do not claim
 2 otherwise. This claim should be denied.
 3          H.    The Conspiracy Count Should Not Be Dismissed
 4          Defendants claim that this Court should dismiss the conspiracy charge alleged in
 5 Count 1. They claim that if the substantive counts charging a violation of Section
 6 1037(a)(5) are void for vagueness, then a conspiracy to commit that crime must fail as well.
 7 Mot. at 10-11. Since Section 1037(a)(5) is not void for vagueness, for the reasons set forth
 8 above, defendants’ argument must be rejected.
 9          In addition, Count 1 alleges a conspiracy to violate two statutes, wire fraud and
10 electronic mail fraud. In order to achieve their goal of dismissing the conspiracy count,
11 and with no legal support, defendants gloss over the wire fraud and claim that the
12 Government “is really alleging” only a conspiracy to commit electronic mail fraud. Mot.
13 at p. 10. Regardless of what defendants think the Government “is really alleging,” the
14 allegations are contained in the indictment as written. This claim fails.
15                                              III.
16                                       CONCLUSION
17          For the foregoing reasons, Defendant’s motion to dismiss should be denied.
18
            DATED: March 29, 2019                       Respectfully submitted,
19
                                                        ROBERT S. BREWER, JR.
20
                                                        United States Attorney
21
22                                                      /s/ Robert Ciaffa
                                                        ROBERT CIAFFA
23                                                      Assistant United States Attorney
24
25
26
27
28
                                                12
